Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00416-CV

      VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                            Appellants

                                                 v.

                          Ho Kon PARKER and Richard T. Parker,
                                            Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we deny the Parkers’ motion to dismiss.
Furthermore, in accordance with this court’s opinion of this date, we reverse the trial court’s
judgment; and we remand the cause for a new trial. Costs of the appeal are taxed against Appellees
Ho Kon Parker and Richard T. Parker.

       SIGNED August 26, 2020.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice